               Case 5:20-cv-00383 Document 1 Filed 03/25/20 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                                               :
CREATIVE PHOTOGRAPHERS, INC.                   :
                                               :                CIVIL ACTION # 5:20-cv-383
                Plaintiff,                     :
                                               :
         vs.                                   :
                                               :                          JURY DEMANDED
SHWEIKI MEDIA, INC. d/b/a STUDY                :
BREAKS MAGAZINE and GAL                        :
SHWEIKI                                        :
                                               :
                Defendants                     :
                                               :
                                               :

                              PLAINTIFF’S ORIGINAL COMPLAINT

         Plaintiff Creative Photographers, Inc. respectfully alleges as follows for its original

complaint against Shweiki Media, Inc. d/b/a Study Breaks Magazine, and Gal Shweiki.

                                            PARTIES

         1.     Plaintiff Creative Photographers, Inc. (“Plaintiff” or “CPi”) is a New York

corporation with its principal place of business in New York, New York.

         2.     Defendant Shweiki Media, Inc. d/b/a Study Breaks Magazine (“Defendant” or

“SMI”) is a Texas corporation with its principle place of business in San Antonio, Texas, and

may be served through its registered agent Gal Shweiki, 8703 Botts Ln., San Antonio, Texas,

78217.

         3.     Defendant Gal Shweiki is an individual believed to reside in San Antonio, Texas,

and upon information and belief, may be served at his residence at 12530 Elm Manor, San

Antonio, Texas, 78230.




                                                   1
            Case 5:20-cv-00383 Document 1 Filed 03/25/20 Page 2 of 10




                                    NATURE OF THE CLAIMS

       4.       This is an action for copyright infringement under 17 U.S.C. § 101 et seq. and

violations of the Digital Millennium Copyright Act (“DMCA”), arising in connection with

Defendants’ unauthorized commercial exploitation of three (3) federally registered photographs.

                                    JURISDICTION and VENUE

       5.       This Court has subject matter jurisdiction over this action under 17 U.S.C. §§ 101

et seq. (the U.S. Copyright Act); and 28 U.S.C §§ 1331 (federal question) and 1338(a)

(copyrights).

       6.       This Court has personal jurisdiction over the Defendants, and venue in this

District is proper under 28 U.S.C. § 1391(b) and 28 U.S.C. § 1400(a), in that a substantial part of

the acts of infringement complained of herein occurred in this District and because the

Defendants may be found in this District.

                                    CONDITIONS PRECEDENT

       7.       All conditions precedent have been performed or have occurred.

                                      BACKGROUND FACTS

       8.       Plaintiff CPi is a boutique photo agency specializing in the licensing of high-end

celebrity photography. CPi provides imagery for a number of commercial markets – including

editorial use, advertising, entertainment, and merchandising – in over 30 countries worldwide.

       9.       Defendant SMI is a media and print company, with its principle place of business

in San Antonio, Texas. Upon information and belief, SMI does business as Study Breaks

Magazine, and in that capacity, owns and operates the online version of Study Breaks Magazine

at www.studybreaks.com.




                                                 2
             Case 5:20-cv-00383 Document 1 Filed 03/25/20 Page 3 of 10




       10.     Defendant Shweiki is the Founder of Study Breaks Magazine, and the Founder,

President and Director of SMI; and upon information and belief, is its sole shareholder.

       11.     CPI’s vast catalogue includes a series of photographs of singer, actress and

television personality Christina Aguilera that were created by noted fashion photographer Zoey

Grossman (the “Photos”). The Photos depict Aguilera in a highly unique setting – in close-up,

without make-up, embracing her natural imperfections. Originally published in the fashion

magazine Paper on or about March 5, 2018, the images received widespread media attention

immediately after publication.

       12.     The Photos were timely registered with the U.S. Copyright Office within three (3)

months of initial publication, on May 11, 2018, and given registration number VA 2-105-011. A

true and correct copy of the registration certificate is attached hereto as Exhibit A.

       14.     On or about April 8, 2018, SMI republished three (3) of the Photos on its web-

magazine studybreaks.com in an article by Andria Modica entitled “Christina Aguilera Goes

Barefaced for the Cover of Paper Magazine” at https://studybreaks.com/culture/music/christina-

aguilera/ (the “Article”), as illustrated below.




                                                   3
              Case 5:20-cv-00383 Document 1 Filed 03/25/20 Page 4 of 10




        15.     As published by Paper Magazine, the Photos were credited and attributed to

Grossman. However, as published by SMI, the Photos bore no credit or attribution to Grossman

– instead, they were falsely attributed to “ivory-ng” and “Independent” (see images above).

Moreover, SMI utilized a copyright notice purporting to place readers on notice that it owned all

copyrighted material, as follows: “© 2018 Study Breaks.” Worst of all, SMI induced its readers

to commit further infringement via a series of social media buttons (as reflected above), which

allowed its readers to re-distribute one of the unattributed Photos. Upon information and belief,

SMI allowed and encouraged these re-distributions as a means to drive traffic to its website.

        16.     As Grossman’s exclusive photo agent, CPi enjoys numerous exclusive rights with

respect to the Photos, including the exclusive right to copy, distribute, display and create

derivative works from the Photos, and exclusive right to sue for infringement, and is therefore

the appropriate Plaintiff in this action.




                                                4
               Case 5:20-cv-00383 Document 1 Filed 03/25/20 Page 5 of 10




       17.       CPi’s counsel attempted on several occasions to contact SMI and Shweiki in an

effort to resolve this dispute out-of-court, but was ignored. To date, Defendants continue to

infringe       Plaintiff’s     copyrights      (the      article      is      still     visible      at

https://studybreaks.com/culture/music/christina-aguilera/), and continue to induce further

infringement via social media, leaving Plaintiff with no option but to file suit.

       18.       CPi now brings this suit for copyright infringement.

                                           COUNT 1:
                         SMI’S LIABILITY FOR COPYRIGHT INFRINGEMENT

       19.       Plaintiff CPi realleges and incorporates herein the foregoing paragraphs.

       20.       By its actions alleged above, SMI has infringed Plaintiff’s federally registered

copyrights.     Specifically, by copying, distributing and/or displaying the Photos without its

consent, SMI has infringed Plaintiff’s exclusive rights set forth in 17 U.S.C. § 106, and is liable

therefor.

       21.       In addition to and/or in the alternative to the foregoing, SMI is jointly and

severally liable for Andrea Modica’s unauthorized use and incorporation of the Photos into the

Article, under principles of vicarious infringement, contributory infringement and/or respondeat

superior.     Upon information and belief, SMI – as publisher – had the right and ability to

supervise and control Ms. Modica’s use and submission of the Photos, and had the practical right

to stop the infringement by deleting the article; and had a direct financial interest in the use of the

Photos, which clearly acted as a draw for customers to the studybreaks.com website. Upon

further information and belief, SMI induced, caused and/or materially contributed to infringing

conduct by, inter alia, providing a platform for Modica to publish the Article, and by continuing

to publish the Article after being notified that it infringed Plaintiff’s copyrights. Upon further




                                                  5
             Case 5:20-cv-00383 Document 1 Filed 03/25/20 Page 6 of 10




information and belief, SMI is also liable as “principal” for the infringing acts of its “agent,”

Modica.

       22.     In addition to the foregoing, SMI contributorily infringed Plaintiff’s copyrights by

inducing its readers to redistribute the Photos, thereby driving additional traffic to the

studybreaks.com website. In addition to and/or in the alternative the foregoing, SMI is jointly

and severally liable for the infringement of Plaintiff’s copyrights by its readers because (a) it had

the right and ability to supervise the infringing activity of its readers, and the practical ability to

stop the infringement by removing the share buttons, and (b) had a direct financial interest in

such activities by virtue of heightened traffic to the studybreaks.com website.

       23.     Upon information and belief, SMI’s actions constituted willful infringement of

Plaintiff’s copyrights inasmuch as it knew, or had reason to know, that its actions constituted

copyright infringement; and/or because it acted with reckless disregard of Plaintiff’s copyrights.

For instance, even after being contacted about the unauthorized use of the Photos in the Article,

SMI continued to publish the infringing Article, and continued to allow and encourage social

sharing of the Article.

       24.     As a result of the foregoing, Plaintiff is entitled to actual damages plus profits of

the Defendants; or statutory damages of up to $150,000 per work infringed, plus attorney’s fees

and costs of court. 17 U.S.C. §§ 504, 505.

                                         COUNT 2:
                     SHWEIKI’S LIABILITY FOR COPYRIGHT INFRINGEMENT

       25.     Plaintiff realleges and incorporates herein the foregoing paragraphs.

       26.     Upon information and belief, as the sole shareholder and President of SMI,

Shweiki is jointly and severally liable for the infringement of Plaintiff’s copyrights by SMI

and/or Modica because “he had ‘the ultimate authority to police the conduct of’ [SMI’s]



                                                  6
             Case 5:20-cv-00383 Document 1 Filed 03/25/20 Page 7 of 10




employees” and agents.1 Alternatively, upon information and belief, Shweiki is jointly and

severally liable for the infringement of Plaintiff’s copyrights by SMI and/or Modica because (a)

as President of Shweiki Media, he had the right and ability to supervise the infringing activity,

and the practical ability to stop it by ordering that the Article be taken down, and (b) had a direct

financial interest in such activities by virtue of his ownership interests in the company.2

       27.     Upon information and belief, Shweiki’s actions constituted willful infringement

of Plaintiff’s copyrights inasmuch as he knew, or had reason to know, that the actions of SMI

and/or Modica constituted copyright infringement; and/or because he acted with reckless

disregard of Plaintiff’s copyrights.      For instance, even after being contacted about the

unauthorized use of the Photos in the Article, Shweiki failed to shut down the infringement.

       28.     As a result of the foregoing, Plaintiff is entitled to actual damages plus profits of

the Defendants; or statutory damages of up to $150,000 per work infringed, plus attorney’s fees

and costs of court. 17 U.S.C. §§ 504, 505.

                                          COUNT 3:
                                        DMCA VIOLATION

       29.     Plaintiff realleges and incorporates herein the foregoing paragraphs.

       30.     Upon information and belief, SMI violated Section 1202 of the Digital

Millennium Copyright Act (“DMCA”) by (1) omitting Grossman’s so-called copyright

management information (“CMI”), consisting of her name, and/or (2) inserting false CMI
1
  See, e.g., Universal Music-MGB Songs v. Clayton’s Beach Bar & Grill L.L.C., Civil Action No.
B:17-cv-16, 2017 U.S. Dist. LEXIS 67359, at *7 (S.D. Tex. Apr. 17, 2017) (quoting Broad.
Music, 20 F.3d at 1171); see also, Meadowgree Music Co. v. Voice in the Wilderness Broad.,
Inc., 789 F. Supp. 823, 826 (E.D. Tex. 1992) (finding that the owner-president-general manager
of a radio station liable); Red Giant, Inc. v. Molzan, Inc., No. CIV.A. H-07-2657, 2009 U.S. Dist.
LEXIS 63990, 2009 WL 2242349, at *6 (S.D. Tex. 2009) (finding the owner-chef of restaurant
liable); Swallow Turn Music v. Wilson, 831 F. Supp. 575, 579 (E.D. Tex. 1993) (finding a sole
proprietor liable).
2
  See Universal Music, 2017 U.S. Dist. LEXIS 67359, at *6 (S.D. Tex. Apr. 17, 2017) (quoting
Broad. Music, 20 F.3d 1171).


                                                  7
             Case 5:20-cv-00383 Document 1 Filed 03/25/20 Page 8 of 10




adjacent to its display of the Photos by attributing the Photos to “ivory-ng” and “Independent,”

and utilizing a copyright notice reading “© 2018 Study Breaks,” and (3) distributing the

photograph (hereinafter, the “Altered Photograph”) via to the studybreaks.com website, and

making them available for redistribution by its readers – with knowledge that Grossman’s CMI

had been removed.     Courts recognize that the omission and/or falsification of CMI is a serious

violation of copyright because it deprives the copyright owner of professional recognition, and

makes it easier for other potential infringers to compound that injury. See Reilly v. Plot

Commerce, No. 15-CV-05118 (PAE) (BCM), 2016 U.S. Dist. LEXIS 152154, at *21-22

(S.D.N.Y. Oct. 31, 2016 quoting Russell W. Jacobs, Copyright Fraud in the Internet Age, 13

Colum. Sci.& Tech. L. Rev. 97, 147 (Feb. 15, 2012) (section 1202 of the DMCA protects a

copyright owner’s “rights of integrity and attribution,” which in turn protect against “the

widespread dispersion of inauthentic copies”). Upon information and belief, SMI engaged in the

above described conduct while knowing, or, with respect to civil remedies under Section 1203 of

the DMCA, having reasonable grounds to know, that its conduct would induce, enable, facilitate,

and/or conceal infringement of Plaintiff’s copyrights.

       31.      Upon information and belief, as the sole shareholder and President of SMI,

Shweiki is jointly and severally liable for SMI’s violation of the DMCA because (a) as President

of Shweiki Media, he had the right and ability to supervise and control the infringing activity,

and (b) he had a direct financial interest in such activities by virtue of his ownership interests in

the company.3




3
 See, e.g., Gordon v. Nextel Commc'ns & Mullen Adver., Inc., 345 F.3d 922, 925-926 (6th Cir.
2003) (holding that a party may be vicariously liable for others’ § 1202 DMCA violations when
“(1) a defendant has the right and ability to supervise the infringing conduct and (2) the
defendant has an obvious and direct financial interest in the infringement”).


                                                 8
                Case 5:20-cv-00383 Document 1 Filed 03/25/20 Page 9 of 10




          32.     In addition to and/or in the alternative to the foregoing allegations, upon

information and belief, SMI and Shweiki had the right and/or ability to supervise and control

Andrea Modica’s omission and falsification of Plaintiff’s CMI; derived a direct benefit

therefrom; and are therefore vicariously liable for her violation of Section 1202 of the DMCA.4

          33.     In addition to, and/or in the alternative to the bases for liability set forth in the

preceding paragraphs, SMI and Shweiki are vicariously liable for violations of the DMCA

because they had the right and/or ability to supervise and/or control their readers’ widespread

redistribution of the Altered Photograph, and had the practical ability to stop such redistribution

by removing the social media buttons from their website. Defendants also had a direct financial

interest in their readers’ redistribution of the Altered Photograph in the form of heightened traffic

to their websites, and are therefore vicariously liable for their readers’ redistributions of the

Altered Photograph.

          34.     As a result of the foregoing, Plaintiff is entitled to actual damages plus the profits

of the Defendants; or in the alternative, statutory damages for each violation of Section 1202 of

the DMCA, in an amount no less than $2,500 and no more than $25,000, plus costs and

attorney’s fees. 17 U.S.C. § 1203(c).

                                             JURY DEMAND

          35.     Plaintiff asserts its rights under the Seventh Amendment to the U.S. Constitution

and demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.

                                                PRAYER

          Plaintiff prays for:

          A.      An order that Defendant and all persons under its direction, control, permission or

authority be enjoined and permanently restrained from exploiting the Photos;
4
    Id.


                                                    9
            Case 5:20-cv-00383 Document 1 Filed 03/25/20 Page 10 of 10




       B.     An award of actual damages and/or statutory damages under 17 U.S.C. § 504 and

17 U.S.C. § 1203(c);

       C.     An award to Plaintiff of its reasonable costs and attorney’s fees under 17 U.S.C. §

505 and 17 U.S.C. § 1203(b)(4) & (5);

       D.     Prejudgment and post-judgment interest on any damage award as permitted by

law; and

       E.     Such other and further relief as the Court may deem just, proper and/or necessary

under the circumstances.

                                    Dated this 25th Day of March, 2019

                                    LAW OFFICE OF BUCK MCKINNEY, PC


                                    /s/ R. Buck McKinney
                                    R. Buck McKinney
                                    State Bar No. 00784572
                                    408 W. 11th St., Fifth Floor
                                    Austin, Texas 78701
                                    Telephone: 512/236-0150
                                    Fax: 512/444-1879
                                    mckinney@buckmckinney.com
                                    ATTORNEY FOR PLAINTIFF CREATIVE
                                    PHOTOGRAPHERS, INC.




                                              10
